Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-12 of U.S. Patent No. 9,944,744. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims also disclose an in-situ process for preparing an alkyl phenol resin with a raw alkyl phenol composition, wherein the octylphenol and butylphenol monomer may be used in combination. The limitations of each instant claim are read upon by the patent claims according to the following table:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 2 and 3, the disclosure of a "phenol-aldehyde resin", in the absence of a more specific disclosure, to mean a novolack and/or resole. These are the two main types of phenol-aldehyde resins, and any other type of resin resulting from the reaction of phenol and aldehyde would merit disclosure of the specifics.
Regarding claims 17-19, when a mixture of two primary monomers is disclosed, the ordinarily skilled artisan would most immediately envisage a 50:50 ratio of each.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-13 and 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Yang et al (WO 2009155747 A1) with evidence provided by Mottern et al (US 2800451 A). 
Yang discloses a modified phenolic tackifying resin prepared from the reaction of an alkylphenol and an aldehyde [p3 paragraph 3] wherein the alkyl phenol preferably includes mixtures of para-tert-butylphenol (PTBP) and para-tert-octylphenol (PTOP) [p5 paragraph 1] and the aldehyde is preferably formaldehyde [p5 paragraph 3]. The crude (i.e. raw) alkyl phenol product may be used, so that it may include polyalkylated as well as unalkylated phenols (i.e. phenol) [p5 paragraph 2]. This crude product of PTBP and PTOP explicitly has all the required monomers of claims 1 and 10-12. The resin can be modified with an amine including morpholine [p4 paragraph 3]. The reins includes resoles [p5 paragraph 4-5] as well as novolaks [p6 paragraphs 4-6]. Regarding claim 4, the limitation does not further limit the structure of the resultant resin, since the raw alkylphenol aldehyde resin already includes all of the structure and compounds that would be added thereto with a pure alkylphenol resin. Regarding claims 17-19, when a mixture of two primary monomers is disclosed, the ordinarily skilled artisan would most immediately envisage a 50:50 ratio of each.
Mottern discloses typical raw alkyl phenol monomer preparation [col 1 line 15-19] that including 1.45 to 3.45 wt % of residual phenol [col lines 10-14]. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 13-19 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thorpe et al (US 4604436 A).
Thorpe discloses the reaction of a novolac phenolic resin prepared from an alkylphenol monomer that includes a combination of 90wt% para-tert-octylphenol and 10 wt% phenol [col 12 lines 25-30] in combination with formalin (formaldehyde) [col 12 line 32]. The alkyl phenol may include p-tert-octyl-phenol, p-tert-butyl phenol or mixture thereof [col 3 lines 66-68]. The resin may be further reacted with an ammonia base [col 2 lines 40-53] including an amine [col 7 line 63 et seq, Ex 26-33 Table V] such as morpholine [col 7 line 19] and an acid compound [col 2 lines 40-53] including salicylic acid [col 6 line 12]. Other reactants read on a chemical reagent for stabilizing the amine moiety [col 2 lines 48-53]. 
Regarding claim 3, while Thorpe refers to the resins generally as “novolacs”, Thorpe also discloses the condensation of a molar proportion of a phenol with more than one molar proportion of an aldehyde (i.e. aldehyde to phenol ratio of greater than one) as well as a basic catalyst [col 3 lines 20-32], which prepares a resole resin. 
The limitation requiring at least one of the alkylphenol compositions to be “raw” is a product by process limitation, as is the limitations of claim 4. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior  While the monomer materials are not explicitly disclosed as raw alkylphenols, they read on all the structural limitations implied by “raw alkylphenol”, i.e. a mix of phenol and alkyl phenol and other substituted phenols. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102." See MPEP 2112(III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
Regarding claim 8, it is the opinion of the Office that the disclosed examples of 10wt% phenol is disclosed with sufficient specificity to anticipate the corresponding claimed range of “about 8wt% phenol”. See MPEP 2131.03 for anticipation of ranges. Alternatively, the general disclosure indicates about 0 to about 20% by weight of tri-functional phenol [col 4 lines 50-8] which tri-functional phenol is preferably phenol [col 3 lines 58-59], so there can be no argument that the disclosed range overlaps the corresponding claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Regarding claims 17-19, when a mixture of two primary monomers is disclosed, the ordinarily skilled artisan would most immediately envisage a 50:50 ratio of each.


Claim Rejections - 35 USC § 103
Claim 1-6, 19-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2009155747 A1) with evidence provided by Mottern et al (US 2800451 A). 
Yang, discussed above, does not explicitly disclose the alkyl phenols comprising the claimed amount of phenol of at least about 1wt%.
Mottern, discussed above, discloses raw alkylated phenols having 1.45 to 3.45 wt % of residual phenol. Mottern teaches that the process for preparing these particular raw alkylated phenols maximizes yield and minimizes undesirable reaction products and that they improve derivatives of the alkyl phenols [col 1 lines 59-65].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed amount of phenol in the raw alkylated phenols of Yang because Mottern teaches he process for preparing these particular raw alkylated phenols maximizes yield and minimizes undesirable reaction products and that they improve derivatives of the alkyl phenols like the phenol aldehyde resins of Yang. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, Yunfeng et al (WO 2014/040300), prepares the raw alkyl phenol by a similar process. However, comparing the differences between the examples of Yunfeng in terms of mono-alkylphenol content demonstrates the variability of phenol content with the same catalyst and process and only changing the stoichiometry of olefin and phenol reactant (specifically Examples 1 and 5). Since there is so much variability in the phenol content of the different Yunfeng Examples, and there are other differences in the Yunfeng process of preparing the .
Yang et al (WO 2009155747 A1), discussed in previous rejections, discloses briefly that a raw alkyl phenol may be used, because commercial grade purity is not required. However, there is no disclosure of phenol content of the raw alkyl phenol. Similarly, De Groote et al (US 2610955 A) discloses a resin made from a raw alkyl phenol with the claimed octyl phenol content but contains only trace amounts of phenol [col 8 lines 5-14].
The content of phenol in a crude raw alkyl phenol is not often disclosed, as it is so commonly removed. As shown in Mottern et al (US 2800451 A) [col 3 lines 10-14] and Davidson (US 2536040 A) [col 3 lines 3-14], the content of phenol in the raw alkyl phenol is not expected to be in the claimed range of about 5 to about 10 wt percent, and may not even be present at all. There would have been no motivation to use a raw alkylphenol with higher phenol content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766